office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b01 sikahng postu-146823-05 uilc date september to david j mungo associate area_counsel denver large mid-size business from dianna k miosi chief branch passthroughts special industries third party communication none date of communication not applicable subject trade_or_business_expenses under sec_162 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend x y --------------------------- -------------------------------------------------- d1 ------------- issue sec_1 whether x may claim net capital losses for the payments of certain liabilities described below whether x is entitled to take deductions under sec_162 with respect to its payments of certain medical liabilities conclusion sec_1 x may not claim net capital losses for the payments of certain liabilities it assumed postu-146823-05 x is entitled to take deductions under sec_162 with respect to its payments of certain medical liabilities facts through a series of transactions x acquired for federal tax purposes the medical liabilities payment obligation and indemnity obligation that were the subject of plr in plr an entity identified as p in the plr sold all stock of a wholly owned subsidiary identified as s to another entity identified as n as part of the transaction p agreed with n to make payments for s’s medical liabilities under s’s medical plan payment obligation p and n also entered into an indemnity agreement under which n would pay to p an amount equal to the value of s’s tax deduction for a medical liability paid_by p indemnity obligation the plr concludes in part that p’s payments for payment obligation increase p’s basis in its s stock and n’s payments for indemnity obligation increase the price of the s stock both relating back to the sale of s stock the increase in p’s basis in s stock due to p’s payments for payment obligation is necessarily larger than the increase in the price of s stock due to n’s payments for indemnity obligation therefore the arrangement under the plr generates net capital losses for p several years after the sale of s stock n and s merged into x as a result x acquired s’s medical liabilities and indemnity obligation in d1 y successor to payment obligation and a subsidiary of x converted from a corporation into a limited_liability_company and became an entity disregarded as separate from its owner x thus x is treated for federal tax purposes as owning payment obligation x asserts that as successor_in_interest to the taxpayers to whom plr was issued x may claim ordinary_loss deductions and net capital losses as described in plr law and analysis sec_162 provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_6110 provides in part that unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent further a taxpayer may not rely on a letter_ruling issued to another taxpayer under sec_6110 sec_301_7701-2 provides in part that a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_11 revproc_2008_1 2008_1_irb_50 postu-146823-05 sec_301_7701-3 provides that except provided in paragraph b of this section unless the entity elects otherwise a domestic eligible_entity is - i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner the facts upon which plr was based have substantially changed as a result of the series of transactions described above the medical liabilities indemnity obligation and payment obligation no longer belong to separate taxpayers producing the results described in plr thus x is not permitted to claim net capital losses as described in plr however when s merged into x s’s medical liabilities under its medical plan became x’s liabilities therefore x is entitled to claim deductions under sec_162 as it pays for the medical liabilities case development hazards and other considerations ------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call sean kahng at if you have any further questions dianna k miosi _______________________________ dianna k miosi chief branch office of associate chief_counsel passthroughs and special industries
